Citation Nr: 1750222	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-19 599	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to June 1, 2016, and an initial rating in excess of 40 percent beginning June 1, 2016. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel





INTRODUCTION

The Veteran served with the United States Marine Corps from August 1967 to July 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in April 2016.  At that time, the Board remanded the claim.  Upon remand, in a July 2016 decision, the RO increased the rating for bilateral hearing loss to 40 percent as of June 1, 2016.  The Board has characterized the claim accordingly.  


FINDINGS OF FACT

1.  Prior to June 1, 2016, the Veteran's bilateral hearing loss has been shown at worst with Level I hearing acuity in the right ear and Level IV hearing acuity in the left ear.

2.  Beginning June 1, 2016, the Veteran's bilateral hearing loss has been shown at worst with Level VII hearing acuity in the right ear and Level VIII hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss  prior to June 1, 2016, and in excess of 40 percent beginning June 1, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

VA has met its duty to assist.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.

The Veteran underwent a VA examination in July 2009, but the Board remanded the claim in April 2016 to obtain an additional VA examination given the remoteness of the July 2009 VA examination and to determine the functional effects of the Veteran's hearing loss.  The Veteran underwent the additional VA examination in June 2016.  At the 2016 VA examination, the examiner conducted an audiological exam, examined the Veteran, reviewed his claims file, and discussed the functional impact of the Veteran's hearing loss.  The VA examination and opinions are adequate for evaluation purposes as they provide all the information necessary to adjudicate the claim at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Moreover, the Board concludes there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Legal Criteria and Analysis

The Veteran contends his bilateral hearing loss disability is severe enough to warrant a compensable disability rating prior to June 1, 2016 and in excess of 40 percent as of June 1, 2016.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Additionally, a request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

In evaluating service-connected hearing loss, disability ratings for a hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz cycles per second (Hertz or Hz). 

The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for a hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for the hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The RO granted service connection for bilateral hearing loss in an August 2009 decision with an effective date of February 2008.  The RO rated the bilateral hearing loss as noncompensable.  Following the Board remand, in July 2016, the RO rated the Veteran's bilateral hearing loss as noncompensable prior to June 1, 2016, and at 40 percent as of June 1, 2016.  

A.  Prior to June 1, 2016

On July 2009 VA examination the following pure tone thresholds, in decibels, were revealed:



HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
15
60
60
75
53
94
LEFT
5
70
65
75
54
94

The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 53 decibels in the right ear and 54 decibels in the left ear.  Using the Maryland CNC word list, the speech recognition score was 94 percent bilaterally.  

Applying the results from the July 2009 audiological examination to the Rating Schedule shows Level I hearing acuity bilaterally using Table VI.  See 38 C.F.R.    § 4.85, Table VI, Diagnostic Code 6100.  However, given the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz for the Veteran's left ear, the Veteran has an exceptional pattern of hearing impairment in the left ear according to 38 C.F.R. § 4.86(b).  Using Table VIa, the Rating Schedule shows Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIa, Diagnostic Code 6100.  Since using Table VIa results in a higher numeral for the Veteran's hearing acuity in the left ear, Table VIa is used per 38 C.F.R. § 4.86(b).  In addition, per 38 C.F.R. § 4.86(b), the hearing acuity numeral is elevated to the next higher Roman numeral.  Therefore, the Rating Schedule shows Level IV hearing acuity in the left ear using Table VIa.  See 38 C.F.R. § 4.85, Table VIa, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule, results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  These audiometry results are the only ones of record prior to June 1, 2016. 

In addition to the medical evidence addressed above, the Board has considered the lay evidence provided by the Veteran, in which he contended in his March 2010 notice of disagreement that he should be entitled to a 10 percent rating due to 2005 audiological exams where applying the findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 10 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.  However, the 2005 audiological exam is prior to the effective date of service connection for bilateral hearing loss, which is February 28, 2008, the date of the most recent application for compensation for bilateral hearing loss.  Hence, it is not evidence that can be used to provide the Veteran with a higher rating.  

Based on the foregoing discussion, evidence of record shows no distinct periods of time during the appeal period prior to June 1, 2016 when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that a compensable rating would be warranted prior to June 1, 2016.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

B.  From June 1, 2016

On June 1, 2016, the Veteran underwent another VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
75
75
75
63
66
LEFT
15
80
75
80
63
52

The average pure tone threshold at 1000, 2000, 3000, and 4000 Hertz was 63 decibels bilaterally.  Using the Maryland CNC word list, the speech recognition score was 66 percent in the right ear and 52 percent in the left ear.  The examiner noted the Veteran's hearing loss requires the Veteran to ask people to repeat things even when aided.  He had trouble hearing the television well and difficulty understanding speech.  He felt like his friends and family stop engaging him in conversation because he cannot hear them clearly.  He liked listening to music, but had to increase the volume so much that it is uncomfortable for other people around him.
Applying the results from the June 2016 audiological examination to the Rating Schedule shows Level VI hearing acuity in the right ear and Level VII in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  However, given the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz bilaterally, the Veteran has an exceptional pattern of hearing impairment bilaterally according to 38 C.F.R. § 4.86(b).  Using Table VIa, the Rating Schedule shows Level V hearing acuity bilaterally.  See 38 C.F.R. § 4.85, Table VIa, Diagnostic Code 6100.  Since using Table VI results in a higher numeral for the Veteran's hearing acuity bilaterally, Table VI is used per 38 C.F.R. § 4.86(b).  In addition, per 38 C.F.R. § 4.86(b), the hearing acuity numeral is elevated to the next higher Roman numeral.  Therefore, the Rating Schedule shows Level VII hearing acuity in the right ear and Level VIII in the left ear using Table VI.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 40 percent evaluation for bilateral hearing loss under Diagnostic Code 6100 as of June 1, 2016.

The Veteran also contended in his VA Form 9, Substantive Appeal that his hearing loss affects his quality of life and that he wears hearing aids, which indicates he should be entitled to a higher rating.  The Veteran is competent to report that he has difficulty hearing because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify specific levels of his service-connected hearing loss disability according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record.  As such, the Board finds the audiometry results to be more probative than the Veteran's subjective complaints for both periods on appeal.  See Cartwright v. Derwinski, 2 Vet. App. 24 (1991); Lendenmann, 3 Vet. App. at 349.  

Based on the foregoing discussion, the evidence of record shows no distinct periods of time beginning June 1, 2016 when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that suggests the Veteran is entitled to a rating in excess of 40 percent.

Regarding whether referral for an extraschedular rating is appropriate, such has not been raised by the claimant or reasonably raised by the record and will not be further discussed herein.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017). 

In summary, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a compensable rating for bilateral hearing loss prior to June 1, 2016, and to a rating in excess of 40 percent from June 1, 2016.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to June 1, 2016, and in excess of 40 percent from June 1, 2016, is denied. 




____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


